DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 03/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of US Patent Number 10, 238, 451, has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Arguments
In response to applicant’s argument regarding the Huang reference, the examiner disagrees. It appears that applicant is arguing about how Huang operates (e.g. how cell transfection is performed). However, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. Thus, a method of operation does not patentably distinguish an apparatus from the prior art.
Additionally, paragraph 35 of Huang clearly states that “Foreign substances then can enter the electroporated cells either by passive diffusion, or electrophoresis in the case of molecules with net charges, or both.” Paragraph 35 does not state that the foreign substances comprised in compartment 9 can enter compartment 10  or vice-versa as alleged by applicant. While the cells are first grown on the porous membrane inside each cell culture unit, the cells do not move between compartments. Furthermore, the foreign substances also do not move between compartments as they are intended to be diffused into the cells via passive diffusion or electrophoresis as pointed out on page 4 of applicant’s remarks. Therefore, Huang meets the claim.
Finally, it is noted that claim 1 appears to be contradictory in nature. The interior walls of amended claim 1, are allegedly configured to prevent movement of chemical factors between the cell or tissue compartments while permitting signal communication between the cell or tissue cultures. It is well known in the art that cells communicate using chemical signals. For example, chemical signals may include proteins, growth factors/media, etc. Therefore, it is unclear how the interior walls as claimed can prevent movement of chemical factors between the cell or tissue compartments while permitting signal communication between the cell or tissue cultures.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang US 2008/0081372.
Regarding claim 1, Huang discloses a cell culture apparatus [1], made of non-media-permeable material (plastic, glass, quartz, etc. as disclosed in paragraph 33) and having a plurality of separate juxtaposed side-by-side compartments (chambers 9 and 10) having common interior walls configured to prevent movement of chemical factors between the separated cell or tissue compartments as shown in FIG. 4a and discussed in at least paragraphs 34-36, each of the compartments are configured to comprise cell or tissue cultures; and electrodes [11 and 12] and the electrode contacts [4] for facilitating electroporation as discussed in at least paragraphs 34-36.
As to the intended use limitations (…inducing cellular behavior displayed in a first cell population, that is displayed in a second cell population and the wells configured to permit signal communication between the cell or tissue cultures situated within said compartments), it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. Thus, a method of operation does not patentably distinguish an apparatus from the prior art.
Regarding claim 28, Huang discloses the cell culture apparatus of claim 1 used in treatment of diseases of human organ systems as disclosed in paragraphs 3 and 102-103.
As to the intended use limitations (…administering to a human subject the cells cultured in the cell culture apparatus), it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. Thus, a method of operation does not patentably distinguish an apparatus from the prior art.
Regarding claim 30, Huang discloses wherein the cell culture container is made of plastic, glass, quartz, etc. (plastic and glass are well known in the art to be non-media permeable) as disclosed in paragraph 33.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Huang US 2008/0081372 as disclosed above in claims 1, 28 and 30, further in view of Root US 5,650,323.
Regarding claim 31, Huang as modified discloses the device of claim 1, except wherein said apparatus comprises separate compartments enhance numbered to enhance the identification of certain cell cultures.
Root teaches a well plate wherein said apparatus comprises separate compartments numbered to enhance the identification of certain cell cultures (fig. 2 shows a cell culture plate with a specific letter and number associated with each well).
It would have been obvious to one of ordinary skill in the art to use numbered cell culture wells as taught by Root as the well numbers on the separate compartments of Huang to allow the investigator to identify specific wells.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796